Citation Nr: 0733492	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-24 628A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for depressive 
disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.

5.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In this decision, the Board will only adjudicate the claims 
for service connection for PTSD and ulcers.  The Board is 
remanding the remaining claims for service connection for 
depressive disorder, a permanent and total disability rating 
for pension purposes, and for special monthly pension for 
further development.  The remand will be via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran does not have PTSD, irrespective of whether 
any of her alleged stressors in service occurred.

2.  The veteran's ulcer disorder was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to her military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

2.  Ulcers were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and 
ulcers.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate review.  The Board will then address these issues 
on their merits, providing relevant VA law and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a May 2003 letter by the RO:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate her claims; (2) 
informed her about the information and evidence that VA will 
seek to provide; (3) informed her about the information and 
evidence she is expected to provide; and (4) requested that 
she provide any evidence in her possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  



The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, she clearly has 
actual knowledge of the evidence she is required to submit in 
this case; and (2) based on her contentions as well as the 
communications provided to her by the VA, it is reasonable to 
expect that she understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and her 
representative.  In doing so, the RO requested medical 
records from Grant Medical Clinic; in June 2003, however, 
that facility indicated they had no records pertaining to the 
veteran.  The veteran was also afforded a VA psychiatric 
examination to determine whether she has PTSD as a result of 
her military service.

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's ulcer disorder, diagnosed 
in 2003, is related to her military service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, none of the veteran's service medical records 
makes any reference to gastrointestinal problems - including 
ulcers specifically.  Also significant is the fact that an 
ulcer was first identified approximately 33 years after 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

Here, as cause for her PTSD, the veteran claims she was the 
target of unwanted sexual advances by a female soldier.  
Although the veteran was discharged - albeit under honorable 
conditions, for engaging in homosexual activity with this 
woman, the veteran has since denied all allegations and now 
argues that she was set up by this female service member who 
simply wanted out of the military.  The veteran also claims 
as another reason for having PTSD that her cousin, whom she 
had grown up with, was killed while serving in Vietnam.  

Unfortunately, the veteran's claim fails because there is no 
evidence she has ever been diagnosed with PTSD - 
irrespective of whether any of her alleged stressors are 
true.  In this regard, a VA psychiatric examination report 
dated in June 2003 indicates the veteran does not meet the 
diagnostic criteria for PTSD.  Instead, the examiner 
diagnosed the veteran with depressive disorder, not otherwise 
specified (NOS); alcohol abuse, continuous; and personality 
disorder, NOS.  

The Board also has reviewed VA outpatient treatment records 
dated from 2003 to 2005, as well as a psychosocial assessment 
from G.H., MSW (the veteran's sister) dated in February 2003, 
none of which attributes the veteran's psychiatric symptoms 
to a diagnosis of PTSD.  In fact, a July 2004 VA outpatient 
treatment record notes that a PTSD screening was negative.  
Thus, all of these records provide highly probative evidence 
against the veteran's claim in that they fail to establish 
the essential element of a diagnosis of PTSD. 



Since the veteran has not received a diagnosis of PTSD, her 
claim must be denied because she does not have any medical 
evidence confirming she has the condition at issue.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  This also, in turn, means the Board need not 
discuss whether there is the required confirmation of her 
alleged stressors.

Indeed, the only evidence that the veteran has PTSD are her 
own unsubstantiated lay statements.  But she is not competent 
to attribute her psychiatric symptoms to a diagnosis of PTSD.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Even were the Board to assume purely for the sake of argument 
that she is competent in this regard, her contentions are 
still outweighed by the medical records, none of which 
includes a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

III.  Ulcers

The veteran also claims that she developed ulcers while on 
active duty due to her "bad nerves" from all the stress she 
experienced.  But her service medical records make no 
reference whatsoever to gastrointestinal problems, including 
ulcers.  The Board places significant probative value on an 
August 1970 separation examination report, which notes that 
her abdomen and viscera were normal on clinical evaluation.  
She also checked "NO" when asked about 
"Frequent indigestion" and "Stomach, liver or intestinal 
trouble."  As such, the service medical records provide 
highly probative evidence against her claim, particularly 
since she expressly denied experiencing these relevant-type 
symptoms contemporaneous to the time in question.  Struck v. 
Brown, 9 Vet. App. 145 (1996).

There also is no evidence suggesting the veteran developed an 
ulcer within the 
one-year presumptive period after her separation from active 
duty in October 1970.  This is significant because peptic 
ulcers may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

Indeed, the record shows that a duodenal ulcer was first 
identified in 2003, approximately 33 years after service.  
Concerning this, the Board notes that an ulcer was documented 
in G.H.'s February 2003 report, in various VA outpatient 
treatment records dated from 2003 to 2005, and in a VA 
general medical examination report dated in May 2003, in 
which an upper GI series had revealed evidence of a possible 
duodenal ulcer.  

This 33-year lapse between service and the onset of the 
veteran's ulcer provides compelling evidence against her 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board also emphasizes that none of these records includes 
a medical opinion concerning the etiology or date of onset of 
the veteran's ulcer.  In other words, these records do not 
include a medical opinion relating the veteran's ulcer to her 
period of military service, thereby providing evidence 
against the claim.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for ulcers.  Her contentions in support of 
her claim are significantly outweighed by the medical 
evidence of record, which shows she first had an ulcer many 
years after service and it has not been linked by competent 
medical evidence to her military service.  See Barr, 21 Vet. 
App. at 305.  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.

Service connection for ulcers is denied.


REMAND

Additional development is needed before the Board can 
adjudicate the veteran's remaining claims for service 
connection for depressive disorder, for nonservice-connected 
pension benefits, and for special monthly pension based on 
the need for regular aid and attendance or by reason of being 
housebound.   

With respect to the claim for service connection for 
depressive disorder, as indicated when deciding the claim for 
PTSD, the service medical records make no reference to 
psychiatric problems of any sort.  Indeed, the record shows 
that psychiatric problems were first documented over 30 years 
after service.  In a June 2003 VA psychiatric examination 
report, however, the examiner indicates:  "[I]t appears to 
me she has had difficulty over the years with substance abuse 
and with depression which may well have stemmed from her 
leaving the service early." (Emphasis added). 

The problem with this opinion is that it is unclear whether 
the examiner is indicating the veteran's depressive disorder 
was incurred in service, as the word "may" is too 
speculative.  Therefore, the Board is unable to grant service 
connection for depressive disorder based on this statement.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
service connection may not be based on resort to speculation 
or remote possibility).  That is to say, stating it is 
possible a condition is related to service necessarily also 
implies that it very well may not be.  And the Court has 
repeatedly declined to accept this lesser standard of proof 
as a basis for granting a service connection claim.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
such equivocal language).  See, too, Perman v. Brown, 5 Vet. 
App. 227, 241 (1993).  And while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms of "may 
[or may not]" be related to service is an insufficient basis 
for an award of service connection.  Compare and contrast the 
holding in Winsett v. West, 11 Vet. App. 420, 424 (1998) with 
the holding in Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Nevertheless, the June 2003 VA examiner's opinion is 
sufficient to trigger VA's duty to obtain a medical opinion 
on the question of whether the veteran's depression is 
related to her military service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 
at 80-81 (2006).

Since the veteran will undergo a VA psychiatric examination 
to determine the etiology of her depressive disorder, the 
Board also finds that the examiner should discuss the 
severity of this disability, which is relevant to resolving 
the claims for nonservice-connected pension benefits and 
special monthly pension.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of her depressive disorder.  All 
necessary diagnostic testing and 
evaluation should be conducted.  The 
veteran's claims file, including a 
complete copy of this remand, must be 
made available to the examiner for review 
of the pertinent medical and other 
history.  Following a mental status 
evaluation and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
the veteran's depressive disorder is 
related to her military service.  [Note:  
to assist in making this important 
determination, have the designated 
examiner review the report of the 
veteran's June 2003 VA psychiatric 
examination.]

The examiner should also, to decide the 
pension claim, indicate the severity of 
the veteran's depressive disorder, 
especially insofar as whether it renders 
her permanently and totally disabled - 
including incapable of securing and 
maintaining substantially gainful 
employment.  The examiner must discuss 
the rationale of the opinion, 
whether favorable or unfavorable.

Lastly, with regard to the veteran's 
special monthly pension claim, the 
examiner should indicate whether 
the veteran needs the regular aid and 
attendance of another person or is 
housebound.  In making this 
determination, the examiner should 
consider the effects of her depressive 
disorder and ulcer.

2.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If they are not granted to the 
veteran's satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.



In remanding this case, the Board does not intimate any 
opinion as to its merits, either favorable or unfavorable.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


